 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT

 7                                  DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                      3:98-cr-00108-HDM
 9                                                  3:17-cv-00200-HDM
                               Plaintiff,
10          v.
                                                    ORDER
11   MATEO HERNANDEZ-DELUNA,

12                             Defendant.

13

14          On   May   9,   2017,    this   court    entered    an   order   denying

15   Defendant’s petition for relief under 28 U.S.C. § 2255. (ECF No.

16   28).    On May 2, 2018, the Ninth Circuit Court of Appeals entered

17   an order vacating this court’s order and remanded for this court

18   to allow Defendant an opportunity to present his position on the

19   timeliness of his motion. (ECF NO. 39).                On June 29, 2018, the

20   court entered an order directing Defendant to file supplemental

21   pleadings on his position on the timelines of his 28 U.S.C. § 2255

22   motion within sixty (60) days. (ECF No. 41).              On August 29, 2018,

23   Defendant submitted a letter to the court stating that he had not

24   received any communications from the court since the case was

25   remanded from the Ninth Circuit Court of Appeals. (ECF No. 44).

26   On September 4, 2018 the court entered another order directing the

27   Clerk of the Court to update the BOP Register Number for the

28                                           1
 1
     Defendant and send the Defendant a copy of the docket sheet. (ECF
 2
     No. 45).    Additionally, the court gave Defendant an additional
 3
     sixty (60) days to file supplemental pleadings on his position on
 4
     the timeliness of his 28 U.S.C. § 2255 motion.           (Id.)   There is no
 5
     indication in the record that the Defendant did not receive this
 6
     court’s order of September 4, 2018.
 7
          As of this date, the Defendant has not filed supplemental
 8
     pleadings   as   directed   by   the   court.     The   court   has   provided
 9
     Defendant great leeway to respond to this court’s order, and
10
     Defendant has failed to do so.             No facts have been presented to
11
     this court related to the timeliness of Defendant’s 28 U.S.C. §
12
     2255, and no just cause exists to further extend the time to file
13
     supplemental pleadings.     Accordingly, Defendant’s 28 U.S.C. § 2255
14
     motion is denied.     The Clerk of the Court shall enter judgment
15
     accordingly.
16
          IT IS SO ORDERED.
17
          DATED: This 20th day of February, 2019.
18

19

20                                               UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28                                          2
